
	
		I
		112th CONGRESS
		2d Session
		H. R. 4418
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Bishop of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic staple
		  fibers.
	
	
		1.Certain acrylic staple
			 fibers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic staple fibers (polyacrylonitrile staple), not carded,
						combed, or otherwise processed for spinning, the foregoing containing by weight
						92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and
						2 percent or more but not over 8 percent of water, with a decitex of 2.4 to 3.7
						(plus or minus 10 percent), a fiber shrinkage of from 0 to 22 percent (plus or
						minus 10 percent), and a cut fiber length of 89 to 140 mm, with a target length
						of 115 mm (provided for in subheading 5503.30.00) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
